Citation Nr: 1622419	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-50 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for upper respiratory disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for lipoma at the left temple, to include its residuals subsequent to December 2009 excision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for head injury to left side, sinus problem, headaches, and knot on left side of head.

In July 2013, the Board remanded this case for further development.

In September 2014, the Board denied service connection for residuals of a traumatic brain injury or head injury remanded the remaining issues of entitlement to service connection for headaches, upper respiratory disability, and lipoma at the left temple for further development.


FINDINGS OF FACT

1.  The Veteran's sinusitis and allergic rhinitis are not etiologically related to his active service.

2.  The Veteran does not have chronic headaches that are etiologically related to his active service.

3.  The Veteran does not have lipoma at the left temple or its residuals that are etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis, have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a headache disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for lipoma at the left temple or residuals thereof have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).

In compliance with the July 2013 and September 2014 remands, VA obtained additional VA and private treatment records.  VA also provided relevant examinations in August 2013 and January 2015.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the July 2013 and September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Service Connection - Upper Respiratory Disability

The Veteran is seeking service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis, to include as due to an injury during active duty for training (ACDUTRA).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  At the time of his enlistment, the Veteran reported chronic or frequent colds and a history of upper respiratory infection at 12.  See December 1975 Report of Medical History.  Nevertheless, no associated abnormality on was found on examination.  Thus, the presumption of soundness still applies.

Here, the Veteran has been diagnosed with sinusitis and rhinitis.  See August 2013 VA examination; see also A November 2010 VA treatment record (showing treatment for upper respiratory allergies).  In January 2013, the Veteran complained of sinus pressure and congestion and was diagnosed with pneumonia.

With regard to the question of an in-service occurrence, the Veteran's service treatment records show treatment for an upper respiratory infection (URI) in June 1978.  The Veteran has also suggested that this condition is related to an injury during active duty for training (ACDUTRA).  Specifically, the record shows that, in May 1989 during a period of ACDUTRA, the Veteran was preparing a fuel truck to pump MOGAS (mobile gasoline) and the nozzle came loose, spraying the Veteran with gasoline in the face and eyes.  In his lay statements and in those of his fellow servicemen, R.H. and J.B.G., the ACDUTRA injury is described as including a blow to the side of the Veteran's head from the detached hose or nozzle.  The Veteran and his fellow service members are competent to provide lay evidence describing the specifics of the injury and the Board has no cause to question their credibility here.  Thus, the in-service occurrence requirement has been satisfied with regard to both the June 1978 URI and the May 1989 injury.

The remaining question is whether this current condition is related to the Veteran's active duty military service, to include the two incidents described.  To this end, the Veteran underwent multiple VA examinations.  The August 2013 VA examiner noted diagnoses of sinusitis and rhinitis, but found no sinuses/type of sinusitis currently affected by the Veteran's chronic sinusitis.  This examiner noted that the ACDUTRA injury described by the Veteran should not typically cause chronic sinusitis.  The January 2015 VA examination report shows the Veteran's complaint of constant nasal congestion that he says started after he was hit in the head with a fuel nozzle.  X-rays taken in conjunction with this examination did not find chronic sinusitis.  This examiner found that it was unlikely that the fuel spill injury caused the nasal congestion.  Finally, the March 2015 addendum opinion found that the Veteran's current upper respiratory condition was not related to his June 1978 URI, noting that at the time he was diagnosed with an acute URI and there was no other documentation of nasal congestion.  Likewise, this examiner found that the Veteran's current condition was not related to the 1989 fuel spill incident as there was no known clinical correlation between his current condition and having fuel splashed in his face over two decades ago.  Furthermore, this examiner found that there was no evidence of chronicity since service.  The Veteran has not submitted a positive medical nexus opinion.

The Veteran himself has argued that he has an upper respiratory condition related to his ACDUTRA injury.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the URI documented in service has been described as acute.  He did not seek treatment for this condition in the immediate aftermath of his ACDUTRA injury.  Instead, he reported sinusitis at the time of his July 1990 periodic examination for the Army Reserves.  This record does not refer to the fuel spill injury in conjunction with this condition and instead, the examiner found that this was seasonal (spring and fall) allergies, not sinusitis.  These facts show that the question of whether his current upper respiratory conditions had onset during service or were caused by an event in service is a complex question and not one that can be answered by observation with one's senses.  For these reasons, the Board finds that the Veteran is not competent to provide lay evidence of a nexus between his current upper respiratory conditions and his ACDUTRA injury.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an upper respiratory condition, to include sinusitis and allergic rhinitis, and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection - Headaches

The Veteran is seeking service connection for headaches, to include as due to an injury during ACDUTRA.

Here, the Veteran has been diagnosed with headache.  See January 2013 VA examination.

The Veteran's service treatment records show that he complained of headaches in March 1978.  At that time, he was diagnosed with a viral syndrome.  Again, the Veteran has also related this condition to his injury while on ACDUTRA.  Thus, the in-service occurrence requirement has been satisfied with regard to both the March 1978 treatment and the May 1989 injury.

Once again, the remaining question is whether this current condition is related to the Veteran's active duty military service, to include the two incidents described.  To this end, the Veteran underwent multiple VA examinations.  The January 2015 VA examination noted that the Veteran had a headache about twice per month, which resolved in about two hours with over-the-counter medication.  This examiner found that these headaches were less likely than not related to exposure to a fuel spill.  The August 2013 VA examiner attributed the Veteran's headaches to sinusitis.  As the Veteran is not service connected for sinusitis, service connection for headaches cannot be established secondary to this condition.  See generally 38 C.F.R. § 3.310.  In a March 2015 addendum opinion, the examiner found that the Veteran's headaches were not related to his treatment in 1978 or the fuel spill, noting that the fuel spill occurred over twenty years ago and there is no clinical correlation or medical literature to support that being the cause of headaches now.  Instead, the Veteran's headaches were more likely than not a new and separate condition.  The Veteran has not submitted a positive medical nexus opinion.

The Veteran himself has argued that his headaches are related to his ACDUTRA injury.  In this case, the Veteran testified at an April 2010 RO hearing that these headaches began about a year after the ACDUTRA injury.  As such, this is not the type of immediately observable cause and effect relationship for which a lay person is competent to provide etiological evidence.  For these reasons, the Board finds that the Veteran is not competent to provide lay evidence of a nexus between his current headache and his ACDUTRA injury.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for headaches and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


Service Connection - Lipoma

The Veteran is seeking service connection for a knot on the left side of his head that was diagnosed as lipoma and was excised in December 2009.

In this case, the January 2015 VA examination found no current diagnosis for growth or lipoma of the left side of head because the condition had resolved.  A color photograph was submitted to support this.  By contrast, the August 2013 VA examiner found a left temporal scar following lipoma removal in 2010 and earlier treatment records showed a diagnosis of lipoma prior to its excision in December 2009.  As the Veteran had diagnoses of lipoma and then a scar at various points during the pendency of the appeal, the current disability requirement is satisfied.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

The Veteran's service treatment records do not show a diagnosis of or treatment for lipoma during service.  However, the Veteran has also related this condition to his injury while on ACDUTRA.  Thus, the in-service occurrence requirement has been satisfied with regard to the May 1989 injury.

Again, the remaining question is whether this current condition is related to the Veteran's active duty military service, to include the two incidents described.  To this end, the Veteran underwent multiple VA examinations.  The January 2015 VA examination found that it was less likely as not that this condition had been related to the Veteran's military service as there was nothing in the medical literature that links a lipoma to a fuel spill exposure.  The February 2015 VA examiner found that it was less likely as not that this condition had been related to the ACDUTRA injury of being hit on the head and splashed with gasoline, noting that the lipoma was a separate and distinct condition.  The Veteran has not submitted a positive medical nexus opinion.

The Veteran himself has argued that his lipoma was related to his ACDUTRA injury.  In this case, the Veteran testified at an April 2010 RO hearing that the knot on his head was not constant.  It swelled up following the ACDUTRA injury and then would subside.  He indicated that this happened repeatedly, but he did not seek treatment for this condition until 2009.  There is no explanation as to how he has determined that the swelling on the side of his head following the ACDUTRA injury, which resolved per his testimony, is related to the lipoma he had excised in December 2009.  For these reasons, the Board finds that the Veteran is not competent to provide lay evidence of a nexus between his lipoma and his ACDUTRA injury.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for lipoma on the left side of his head or its residuals and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for upper respiratory disability, to include sinusitis and allergic rhinitis, is denied.

Service connection for headaches is denied.

Service connection for lipoma at the left temple is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


